Citation Nr: 1455279	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-03 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 30 percent for macular hole in the left eye (a left eye disability). 

2.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for left knee osteochondritis (a left knee disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1965 to June 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Pursuant to VA's duty to assist, VA will obtain relevant records in the custody of a Federal department or agency (e.g., VA treatment records) as well as records not in Federal custody (e.g., private medical records).  38 C.F.R. § 3.159(c)(1), (2) (2014).  After a review of the record, the Board finds that additional development is needed before proceeding with appellate review of the issues on appeal.  Specifically, VA has an outstanding duty to assist the Veteran obtain evidence that is potentially relevant to the issues on appeal.  

Treatment Records

In the December 2009 VA examination report, the VA examiner referred to a recent orthopedic treatment record, which according to the examiner showed that the Veteran had very stable knee ligaments; however, this record has not been associated with the claims file, and it is unclear whether this record was a VA or private treatment record.  Accordingly, this treatment (medical) record and all other treatment records pertaining to the left eye and left knee disabilities on appeal should be obtained for the period starting one year prior to the date of claim for higher ratings in May 2009.  The Veteran should provide the name and address of the provider as well as dates of treatment for each of the service-connected disabilities on appeal in addition to any authorization needed to obtain such records.

Social Security Administration (SSA) Records

The Board finds that there are SSA records that potentially contain evidence pertinent to the issues on appeal.  The United States Court of Appeals for Veterans Claims (Court) has held on a number of occasions that, where a veteran receives SSA benefits which are based on the determination of disability, those records are potentially relevant and should be obtained.  SSA records are relevant to a claim and VA must obtain them where either (1) there is a Social Security decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the Social Security records may pertain to the claimed disability.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (2010).

While the record shows a May 2010 response by SSA noting that there were no medical records available for the Veteran because he did not file for SSA disability benefits, the Veteran later stated that he is in receipt of SSA disability benefits.  See February 2012 VA Form 9.  As the SSA records may contain statements and medical records regarding the history and symptomatology to help rate the service-connected left eye and left knee disabilities on appeal, the Board finds that a remand for SSA records is necessary.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should request the Veteran to provide VA with the information and authorization necessary to obtain treatment records for the service-connected left knee and left eye disabilities on appeal from May 2008 to the present.  The Veteran should provide the name and address of the provider as well as dates of treatment for each of the service-connected disabilities on appeal.  Efforts to obtain all these records should be associated with the claims file and requests for these records should continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The AOJ should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the records are unavailable.  Any records obtained should be associated with the claims file.

2. Obtain a copy of any SSA decision awarding disability benefits for the Veteran, copies of all treatment (medical) records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by SSA for the Veteran.  Efforts to obtain all these records should be associated with the claims file, and requests for these records should continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The AOJ should notify the Veteran in accordance with 38 C.F.R. 
3. § 3.159(e) if the records are unavailable.  Any records obtained should be associated with the claims file.

4. Thereafter, the AOJ should readjudicate the issues of higher ratings for a left eye disability and a left knee disability for the entire appeal period.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC), and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




